Citation Nr: 0617419	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-21 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for hepatitis C



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran had active service from February 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied, in pertinent part, 
entitlement to service connection for hepatitis C. The 
veteran perfected a timely appeal of this determination to 
the Board.  The Board remanded the issue in April 2005 for 
additional development of the evidence.

In a March 2006 statement, the veteran's representative 
indicated that the veteran wants to pursue a claim of service 
connection for hepatitis B.  As this claim has not been 
adjudicated, it is referred to the RO for the appropriate 
action.


FINDING OF FACT

The medical evidence does not show a current diagnosis of 
hepatitis C.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of an April 2002 
letter from the AOJ to the veteran which informed him of what 
evidence was required to substantiate the claims and of his 
and the VA's respective duties for obtaining evidence.  In a 
July 2004 notice letter, the veteran was again informed of 
what evidence was required to substantiate the claims and of 
his and the VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.    

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).  Despite the inadequate notice provided to the 
veteran with respect to the assignment of an effective date, 
the Board finds no prejudice to the veteran in processing 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance is against the 
veteran's claim for entitlement to service connection, any 
question as to the appropriate effective date to be assigned 
is rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the VCAA notice, in 
part, was provided to the veteran after the initial 
adjudication, he has not been prejudiced thereby.  The 
content of the notice that was provided fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument with regard to the claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has been afforded a VA examination.  
The Board finds that the RO's actions comply with duty to 
assist requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  


II.  Service connection for hepatitis C

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts, in effect, that he had hepatitis C 
during service.  After a full review of the record, the Board 
finds that there is no current diagnosis of hepatitis C and 
service connection is not warranted.  

The service medical records are negative for a treatment or a 
diagnosis of hepatitis C during service.  The postservice VA 
outpatient treatment records do not show a diagnosis of 
hepatitis C.  While a November 2001 treatment record noted 
hepatitis C antibodies testing was ordered, there was no 
diagnosis of hepatitis C noted.  

On VA examination in September 2005, the veteran reported 
that he had hepatitis in 1984 and was hospitalized with 
jaundice.  The examiner noted that testing in July 2002 was 
negative for hepatitis C antibody.  It was indicated that 
testing in September 2005 was negative for hepatitis C 
antibody and liver function testing was normal.  The examiner 
concluded that the veteran did not have hepatitis C.

On VA examination in February 2006, the veteran reported that 
hepatitis was diagnosed in the 1980's following a work-up for 
generalized rashes.  The examiner indicated that hepatitis C 
AB ELISA testing done in September 2005 was negative.  The 
examiner noted that the claims file was reviewed and the 
final diagnoses included hepatitis C negative.  

Although the veteran believes he has hepatitis C which had 
its onset during service or was due to service, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the postservice medical evidence is negative for any 
indication that the veteran has been currently diagnosed as 
having hepatitis C, the Board must deny this claim because 
the there is no medical evidence indicating that the veteran 
has a current diagnosis of the condition.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. 
West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


